Citation Nr: 1645156	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 50 percent prior to June 10, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to June 10, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to August 1969, to include service in the Republic of Vietnam.  He is the recipient of numerous awards and decorations, to include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge from the VA Medical Center in Albany, New York, in September 2013.  A transcript of the hearing has been associated with the record.

In January 2014, the Board remanded the case for additional development and it now returns for final appellate review.  While on remand, in a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for PTSD to 70 percent and granted a TDIU based on PTSD, effective June 10, 2014.  As the increases did not satisfy the appeals in full, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, the Board takes jurisdiction of the issue of entitlement to a TDIU prior to June 10, 2014, because it is part and parcel to the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed peripheral neuropathy of the bilateral lower extremities is related to his active military service.

2.  For the entire appeal period stemming from the May 23, 2008, claim, the Veteran's PTSD is manifested by occupational and social impairment in most areas, as a result of his psychiatric symptomatology, to include depressed mood; social isolation; disturbances in motivation; sleep impairment; constant anxiety, exacerbated by mental confusion and memory loss; panic attacks; fear of crowds; suspiciousness; persistent feelings of imminent danger; long and short term memory loss; difficulty concentrating; and considerable problems with anger, irritability, and outbursts of rage, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  For the entire appeal period stemming from the May 23, 2008, claim, the Veteran's service-connected disability of PTSD rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities was incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  For the entire appeal period stemming from the May 23, 2008, claim, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2015).
  
3.  For the entire appeal period stemming from the May 23, 2008, claim, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

As the Board's decisions to grant service connection for peripheral neuropathy of the bilateral lower extremities and a TDIU for the entire appeal period are completely favorable, no further action is required to comply with the VCAA and implementing regulations.

As to the Veteran's claim for an increased rating for his PTSD, VA's duty to notify was satisfied by June 2009 and April 2012 letters, after which his claim was readjudicated in the July 2012 statement of the case and the February 2013 and September 2014 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  The Veteran identified potentially relevant records from the Social Security Administration (SSA), Dr. J.L., and Dr. K.E.  Although the AOJ requested these records, each provider reported that the records have been destroyed.  Significantly, none of these records are likely probative to the Veteran's claim for an increased rating for his PTSD.  The records from Dr. J.L. and Dr. K.E. pertain to peripheral neuropathy and predate the period on appeal and the SSA records pertain to nonservice-connected cancer, which is not before the Board.  See, e.g., VA examination (April 12, 2004).  Therefore, in light of the foregoing, the Board finds that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).
 
The Veteran was afforded VA psychiatric examinations in December 2008, May 2012, and June 2014 in order to ascertain the nature and severity of his PTSD.  The Board finds that the examinations are sufficient evidence for deciding the claim for an increased rating.  In this regard, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.

Additionally, in September 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include obtaining additional records and affording him a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's January 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in January 2014, the matter was remanded in order to obtain outstanding VA and private treatment records, SSA records, and conduct a VA examination.  Subsequently, updated VA and private treatment records were obtained and a VA examination was conducted in June 2014.  As discussed above, some of the requested records, to include those from SSA, were not available, as they had been destroyed.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The record indicates that the Veteran served in the Republic of Vietnam.  A presumption exists for Veterans who served in Vietnam during the Vietnam War Era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

While early-onset peripheral neuropathy is among those diseases for which presumptive service connection is available, such must manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.307(6)(ii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran and his spouse contend that his current peripheral neuropathy began in service.  See, e.g., Board Hearing (September 2013).  They report that the Veteran has experienced numbness and tingling in his feet since service.  Id.  In fact, the Veteran's spouse testified that he sought treatment for his symptoms shortly after separation from service.  Id.; Statement of spouse (May 19, 2011).  However, neither VA, nor the Veteran, have been able to obtain records of such treatment as the provider is decreased and the records from his practice have been destroyed.

As an initial matter, the Board notes that, upon examination in June 2014, a diagnosis of peripheral neuropathy of the bilateral lower extremities was confirmed.  However, the VA examiner found that the Veteran's upper left extremity had no neurological impairment and he had carpal tunnel syndrome, as opposed to peripheral neuropathy, in the right upper extremity.  Therefore, the remaining inquiry is whether the Veteran's peripheral neuropathy of the bilateral lower extremities is related to his military service, to include his acknowledged in-service herbicide exposure.

Service treatment records contain an August 1969 service discharge examination, which found the Veteran's upper and lower extremities to be normal upon clinical evaluation.

Post-service treatment records show that the Veteran was initially diagnosed with peripheral neuropathy of the bilateral lower extremities in 2004 after reporting numbness and tingling in his feet for about the past year.  See Private treatment record (May 4, 2004); VA treatment record (June 23, 2004).

In 2006, the Veteran reported noticing neuropathy symptoms within the last year.  See Private treatment record (November 29, 2006).  Medical treatment providers confirmed peripheral neuropathy and opined that it was not likely related to radiation or chemotherapy.  See id.; VA treatment record (December 12, 2006).  In 2007, the Veteran reported noticing symptoms within the past two years.  See VA treatment record (January 5, 2007).  In October 2013, the Veteran reported noticing symptoms within the past five years.  See Private treatment record (October 2, 2013).

In June 2014, a VA examiner opined that is less likely than not that the current peripheral neuropathy of the bilateral lower extremities is related to service.  The opinion was predicated on the fact that the Veteran's account of when symptoms began is inconsistent with that of his spouse and has been historically inconsistent throughout treatment records.  The examiner concluded that, if the history of symptoms since service is credible, then the Veteran's current peripheral neuropathy is related to service.  This opinion included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, it is accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary opinion of record.

Furthermore, the June 2014 VA examiner was not the first clinician to find that the Veteran is a poor historian.  See, e.g., VA treatment record (January 4, 2011).  Indeed, the Veteran has a well-documented history of memory loss since the early 2000s.  See, e.g., VA examination (April 2004).  In fact, in December 2008 and June 2014, VA examiners reported that the Veteran experienced remote memory loss, noting that he could not recall the details of his service experience.  Additionally, his spouse has provided detailed accounts of his memory loss, noting that he does not drive because he forgets how to get home.  See, e.g., Statement of spouse (June 18, 2014).

Based on the foregoing, the Board resolves any doubt in the Veteran's favor and concludes that his current peripheral neuropathy of the bilateral lower extremities is related to service.

First, the Board finds that the Veteran is a poor historian because of his well-documented memory loss, which began in the early 2000s.  The Board cannot rely on statements rendered by the Veteran at a time when he could not recall details of his service or the way to his home.  See VA examination (December 2008); Statement of spouse (June 18, 2014).  Accordingly, his inconsistent reports regarding the onset of symptoms from 2003 to 2008 are afforded no probative weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that if the Board rejects a veteran's statements, a medical report that relies on the veteran's statements is incredible).

Second, the Board finds no reason to doubt the history provided by the Veteran's spouse, that is, that the Veteran has complained of symptoms of peripheral neuropathy since service.  In this regard, her report that the Veteran complained of symptoms such as numbness and tingling in the bilateral lower extremities since service is competent and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Accordingly, her reports of symptomatology since service are afforded great probative weight.

Third, as the Veteran's spouse competently and credibly reported symptoms since service, the Board finds, based on highly probative opinion offered by the June 2014 VA examiner, that the Veteran's current peripheral neuropathy of the bilateral lower extremities is related to the Veteran's active duty service.  The fact that clinicians eliminated other potential causes, such as radiation and chemotherapy, coupled with the absence of diabetes mellitus further weighs in the Veteran's favor.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that his currently diagnosed peripheral neuropathy of the bilateral lower extremities is related to his active duty service.  Consequently, service connection for such disorder is warranted.

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating in excess of 50 percent prior to June 10, 2014, and in excess of 70 percent thereafter for his service-connected PTSD.  In this regard, such disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

Under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the DSM-5 is currently in use and does not utilize GAF scores; however, as the Veteran's case was certified to the Board in prior to August 4, 2014, the DSM-IV applies to his claim.  In this regard, the final rule adopting the DSM-5 does not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

Historically, the Veteran has been unemployed since he was laid off in April 2000.  In September 2000, he was involved in a serious motorcycle accident and, in July 2001, he was diagnosed with cancer.  In December 2001, he sought private treatment for PTSD, and he has been under regular treatment since 2003.  Several treatment providers explained that the motorcycle accident and cancer rendered the physically unable to work; that the Veteran used work to cope with his PTSD symptoms; and that "[t]his forced inactivity predictably resulted in a pronounced intensification of PTSD symptoms."  See, e.g., Vietnam Veterans Readjustment Program (VVRP), Dr. Kennedy, Clinical psychologist, VVRP Director (April 29, 2014).

In May 2008, the Veteran filed a claim for a TDIU, which included an implicit claim for an increased rating for PTSD.

During a VA examination in December 2008, the Veteran reported that he experienced depressed mood, sleep impairment, fear of crowds, that he does not socialize, that he has given up his leisure activities, and memory impairment.  The examiner observed mild impairment of remote memory, noting that the Veteran could not recall details of service.  As to social impairment, the examiner noted that, even though the Veteran has poor social relations, he maintains good relations with his spouse, children, and other family members.  As to occupational impairment, the examiner stated that "[the] Veteran is afraid of crowds and does not feel like socializing with people.  Because of the symptoms he cannot work as at [a] work place [where] he needs to interact with people."

In 2010, the Veteran reported increased anxiety due to mental confusion and brief memory loss.  See VA treatment record (July 16, 2010).  His spouse reported that he could not recall specifics of his recent hospital visits, only the city in which the provider was located.  See VA treatment record (November 3, 2010); Statement of spouse (May 18, 2011).

During a VA examination in May 2012, the Veteran initially denied any mental health problems.  When asked about why he had applied for an increased rating, he stated "I need more money."  However, throughout the course of the interview, he admitted that he is constantly nervous and cannot sleep.  The examiner observed symptoms of anxiety; suspiciousness; chronic sleep impairment; and memory loss, such as forgetting names, directions, and recent events.  With respect to social impairment, the examiner noted that the Veteran maintained a good relationship with his spouse and children, and kept contact with friends over the phone.  Overall, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

During an annual psychological evaluation in August 2013, the Veteran reported distressing recollections of dramatic experiences; recurrent nightmares; occasional flashbacks; exaggerated startle response; inability to enjoy previously enjoyable activities; social isolation; emotional numbness; sleep impairment; outbursts of rage; difficulty concentrating; memory problems; and persistent feeling of imminent danger requiring constant vigilance.  The clinician noted that the Veteran's distress is chronic and persistent.

During the September 2013 Board hearing, the Veteran reported panic attacks, auditory hallucinations, increased irritability, difficulty sleeping, social isolation, and memory loss to the extent that he was unable to find his way home from an examination.

Based on the Veteran's hearing testimony, in January 2014, the Board remanded the appeal to determine the current severity of the Veteran's PTSD.

In April 2014, Dr. Kennedy, a psychologist who has been treating the Veteran since 2003, reported that the Veteran experiences a continuation of the moderate to severe psychiatric symptoms noted in the August 2013 psychological evaluation, including chronic intrapsychic distress and considerable problems with irritability and anger.  See, e.g., VVRP, Dr. Kennedy, Clinical psychologist, VVRP Director (April 29, 2014).

In June 2014, the Veteran's spouse reported observing a continuation of the symptoms noted on prior evaluations as well as panic attacks, isolation from family and friends, refusal to leave home, and that their marital relationship had been pushed to the limit.  She further noted that the Veteran only feels comfortable talking to Dr. Kennedy about his problems.  See Statement of spouse (June 18, 2014).

During the June 2014 VA examination, the Veteran reported a continuation of the symptoms noted on prior evaluations and by his spouse, as well as weekly panic attacks; near conscious panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work like setting; inability to establish and maintain effective relationships; and obsessional rituals which interfere with routine activities.  The examiner opined that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity.  The examiner also opined that the Veteran's PTSD symptoms are so severe that he is unable to secure gainful employment.

Based on the foregoing, the Board finds that, throughout the appeal period, the Veteran's PTSD has been characterized by depressed mood; social isolation; disturbances in motivation; sleep impairment; constant anxiety, exacerbated by mental confusion and memory loss; panic attacks; fear of crowds; suspiciousness; persistent feelings of imminent danger; long and short term memory loss; difficulty concentrating; and considerable problems with anger, irritability, and outbursts of rage.  The Veteran's spouse and private treatment providers explain that these symptoms are persistent and range from moderate to severe on a day to day basis.  Their reports carry significant probative weight they observed the Veteran on a regular basis throughout the appeal period.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702   (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Additionally, the Veteran's treatment provider noted that the Veteran "has a quiet and calm appearance, but this covers a significant amount of internal distress and makes it easy to misjudge the seriousness of [his] war trauma."  VVRP, Psychological evaluation (August 30, 2005).  Similarly, the Veteran's spouse reported that he has not been communicating the severity of his symptoms to VA clinicians; and that he only feels comfortable talking to his private psychologist.  See Statements of spouse (May 18, 2011; June 18, 2014).  Therefore, it is logical that the Veteran initially denied mental health problems at the onset of the May 2012 VA examination and that VA examiners have found that the Veteran's symptoms result in less impairment than described by the Veteran's spouse and private treatment providers.  Based on the totality of the medical and lay evidence, the Board finds that the Veteran's symptoms have resulted, at worst, in occupational and social impairment with deficiencies in most areas throughout the appeal period.  See 38 C.F.R. § 4.126(a).  Accordingly, before and after June 10, 2014, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 100 percent, is not warranted at any time during the relevant appeal period.  While some of the Veteran's symptoms are similar to symptoms associated with a 100 percent rating, these levels of severity contemplate total occupational and social impairment.  Moreover, such deficiencies must be "due to" the symptoms listed for the 70 or 100 percent rating levels, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, for instance, simply because the Veteran has memory loss, and because the 100 percent level contemplates memory loss does not mean his psychiatric disorder rises to the 100 percent level.  Indeed, the 30 percent, 50 percent, and 100 percent criteria each contemplate some form of memory loss.

The Board finds that the Veteran's symptoms did not occur at the severity, frequency, or the duration required for a 100 percent rating.  Specifically, while the Veteran's symptoms result in total occupational impairment, they do not result in total social impairment.  Significantly, a 100 percent rating requires both total social and occupational impairment.  The Board acknowledges that the Veteran has experienced serious social impairment; however, he has maintained, albeit often strained, relationships with family and some friends throughout the appeal period.  Moreover, the record shows that the Veteran has been cooperative and communicated with private and VA clinicians.  In fact, he has developed a positive relationship of trust with his long-time private treatment provider.  See Statements of spouse (May 18, 2011; June 18, 2014).  In this regard, the Board finds that the difficulties the Veteran experiences in regard to social impairment are fully contemplated by his current 70 percent rating, which contemplates an inability to establish and maintain relationships.  Additionally, while the Veteran has experienced confusion and short-term memory loss, such as forgetting directions and tasks, as well as long-term memory loss, such as forgetting details of his military service, there is no evidence that memory loss occurs at the severity contemplated by a 100 percent rating, which is characterized by forgetting own name or those of close relatives.  Despite the Veteran's memory loss and irritability, there is no evidence that he has presented a persistent danger to himself or others.  In fact, he has consistently denied suicidal or homicidal ideation and has given up driving for fear of having an accident.  Finally, none of the other symptoms characteristic of a 100 percent rating have been present during the appellate period-gross impairment of thought process or communication, grossly inappropriate behavior, inability to perform activities of daily living, or disorientation to time or place.  38 C.F.R. § 4.130.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD disorder has been productive of no more than occupational and social impairment with deficiencies in most areas for the entire appeal period stemming from his May 23, 2008, claim.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, prior to June 10, 2014, a 70 percent rating, but no higher, for PTSD is warranted.  However, a 100 percent rating for PTSD is not warranted at any time during the appellate period.  See Hart, supra.

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied in the instant case.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood; social isolation; disturbances in motivation; sleep impairment; constant anxiety, exacerbated by mental confusion and memory loss; panic attacks; fear of crowds; suspiciousness; persistent feelings of imminent danger; long and short term memory loss; difficulty concentrating; and considerable problems with anger, irritability, and outbursts of rage.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule under Diagnostic Code 9411.  Moreover, the Federal Circuit has emphasized that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  Consequently, the Board finds that the psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In adjudicating the Veteran's increased rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that a rating in excess of 70 percent is denied, the preponderance of the evidence is against such aspect of the claim.  Therefore, the benefit of the doubt doctrine is not applicable to the claim for a rating in excess of 70 percent for the Veteran's PTSD, and such aspect of his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  TDIU Claim

As discussed above, the Board has taken jurisdiction of the issue of entitlement to a TDIU as it is part and parcel to the increased rating claim on appeal.  See Rice, supra.  The Board has also granted service connection for peripheral neuropathy of the bilateral lower extremities.  Normally, the Board would defer decision on the issue of entitlement to a TDIU until the AOJ has assigned an initial rating for the Veteran's peripheral neuropathy of the bilateral lower extremities.  However, in this case, the Board finds that the evidence is sufficient to render a favorable decision on the issue of entitlement to a TDIU for the entire appeal period stemming from his May 23, 2008, claim, and thus, the initial rating assigned to peripheral neuropathy will be inconsequential to the Veteran's claim for TDIU and deferral is not required.

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the aforementioned percentage standards.  

In determining employability, consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  

During the pendency of the appeal stemming from his May 23, 2008, claim, the Veteran has been service-connected for PTSD (rated 70 percent disabling) and a residual scar on the left deltoid (rated 0 percent disabling), which results in a combined 70 percent rating.  Therefore, the schedular criteria have been met.

Prior to service, the Veteran performed hard labor.  After service, he drove a cab, worked as a security guard, began his own excavating business, attended welding school, and worked as a welder from 1982 to 2000, when he was laid off.  See VVRP, psychological evaluation (March 2004).  In September 2000, he was involved in a serious motorcycle accident, and in July 2001, he was diagnosed with cancer.  Since 2001, the Veteran has been in receipt of SSA disability benefits for cancer.

Several treatment providers explained that the motorcycle accident and cancer rendered the physically unable to work; that the Veteran used work to cope with his PTSD symptoms; and that "[t]his forced inactivity predictably resulted in a pronounced intensification of PTSD symptoms."  See, e.g., VVRP, Dr. Kennedy, Clinical psychologist, VVRP Director (April 29, 2014).

On May 23, 2008, the Veteran filed a claim for a TDIU, alleging that he was unable to work due to his service-connected disabilities.

As discussed above, throughout the appeal period, the Veteran's PTSD has been characterized by depressed mood; social isolation; disturbances in motivation; sleep impairment; constant anxiety, exacerbated by mental confusion and memory loss; panic attacks; fear of crowds; suspiciousness; persistent feelings of imminent danger; long and short term memory loss; difficulty concentrating; and considerable problems with anger, irritability, and outbursts of rage.  Furthermore, as determined by the June 2014 VA examiner, such symptomatology was so severe that his occupational and social functioning are so impaired that he is unable to secure a gainful employment.  Furthermore, the Board notes that the Veteran's short- and long- term memory deficits severely impair his ability to engage in sedentary or physical occupations.  The Veteran's memory loss exacerbates his anxiety, which, in and of itself, results in fear of crowds, suspiciousness, and outbursts of rage.  Overall, given the Veteran's high school education and the nature of his prior work history, the Board finds that his PTSD symptoms preclude him from securing or following a substantially gainful occupation for the entire appeal period stemming from his May 23, 2008, claim.  Therefore, a TDIU is warranted as of such date.

ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.

For the entire appeal period stemming from the May 23, 2008, claim, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

For the entire appeal period stemming from the May 23, 2008, claim, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


